Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 20-28 and 41-43 are presented for examination.
Applicants’ drawings filed December 19, 2019; preliminary amendment filed June 20, 2020; and the information disclosure statement filed October 26, 2021 have been received and entered.
Applicants’ election filed October 26, 2021 in response to the restriction requirement of April 26, 2021 has been received and entered.  The applicants elected the invention described in claims 1-8 and 20 (Group I) with elected formula III, with elected compound 7 without traverse.  
Claims 21-28 and 41-43 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Allowable Subject Matter
The elected compound 7 is deemed allowable because the Examiner can only find applicants’ prior art that teaches the elected compound.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuszynski et al. (9,458,101 B2).
Tuszynski et al. teach compounds and prodrugs derived from formula III, which are colchicine derivatives (see the abstract).  Clearly, applicants’ instant compounds of the formula III are old and well-known in the art.
Claims 1-8 and 20 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629